Title: Monday. 27.
From: Adams, John
To: 


       Dined with Mr. Boulainvilliers, at his House in Passi, with Generals and Bishops and Ladies &c—In the Evening went to the French Comedy, and happened to be placed in the first Box, very near to the celebrated Voltaire who attended the Performance of his own Alzire. Between the Acts the Audience called out Voltaire and clapped and applauded him, the whole Time. The old Poet arose and bowed respectfully to the Audience. He has yet much Fire in his Eyes and Vigour in his Countenance, altho very old. After the Tragedy, they Acted the Tuteur, a Comedy or a Farce of one Act. This Theatre does not exceed that at Bourdeaux.
       I will attempt to keep my Journal in French, in order to familiarise myself to that Language.
      